DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1-4, 6-8, 10 and 15-21 have been amended. Claims 5 and 9 have been canceled. Claims 11-13 are as previously presented. Claims 1-4, 6-8 and 10-21 are currently examined.  
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by the applicant’s amendments.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 states: “the polymer fiber of the lithium ion conductive layer having an average fiber diameter of 1 nm to 100 nm” (Note: the range in microns is 0.01 micron to 0.1 
Also note: that as claim 1 also states “the lithium ion conductive layer contains no polymer fiber, or. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 15, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Less (US 2009/0087728), and further in view of Arora (US 2008/0305389) and Jung (US 2013/0101889). 
As to claim 1, Less discloses a nonaqueous electrolyte secondary battery ([0008], electrochemical cell, [0031], [0032], [0034] discuss the electrochemical cell cycling thus it is rechargeable, [0009] discusses the non-aqueous solvent along with the abstract) comprising a nonaqueous electrolyte ([0009], abstract and claim 1) and an electrode group ([0009], [0034], figure 2B #10, electrochemical cell) comprising: a positive electrode active material containing layer (figure 2B #11, [0034], cathode active layer); a negative electrode active material containing layer (figure 2B #13, [0034] anode active layer); a lithium ion conductive layer containing lithium-containing inorganic particles (figure 2B #15’, [0034] and [0039], NCS layer; [0036] discuss the materials i.e. ceramics and that the ceramics are particles, also note as the ceramics are passing lithium ions the ceramics would contain lithium) and covering at least part of the positive electrode active material containing layer (figure 2B #15’ and 11; [0034]); a porous layer directly formed on at least one principle surface of the negative electrode active material containing layer (figure 2B #17 porous separator, [0034] covering #13 the negative 
Less is silent to wherein the average fiber diameter of 0.05 microns to 10 microns. Arora discloses a battery having a separator comprising porous fine fiber layer of wet-able polymeric fibers having a mean fiber diameter in the range of about 50 nanometers to about 3,000 nanometers ([0014]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invitation to use the fiber diameters from Arora within Less because fine fibers in these ranges provide a separator structure with high surface area which results in good electrolyte absorption and retention due to increased electrolyte contact prima facie case of obviousness exists (see MPEP 2144.05 I). 
Alternatively, should it be considered that Less is silent to wherein the lithium ion conductive layer contains lithium containing inorganic particles because the particles do not initially contain lithium. Less discloses wherein the particles are ceramic and can be silica or alumina ([0036]-[0037]). Jung discloses a battery ([0008]) wherein the separator comprises a porous substrate and a coating layer on the porous substrate ([0014]-[0015]) wherein the coating layer comprises a metal filler ([0018]) and the metal filler can be alumina or a lithium containing inorganic compound ([0016]). It would have been obvious to one of ordinary skill within the art to use the lithium containing inorganic compound from Jung in place of the alumina from Less as a mere combining prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)). 
As to claim 2, modified Less discloses wherein, the electrode group satisfies 0.5≤B/A≤10 (1) where A represents a thickness (microns) of the porous layer and B represents a thickness (microns) of the lithium ion conductive layer ([0017], Less). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I)
As to claim 4, modified Less discloses wherein, the gel electrolyte contains the lithium ion containing organic electrolytic solution and a polymer (does not further limit the situation that the electrolyte is a liquid electrolyte and thus the instant claimed limitation is meet). 
As to claim 6, modified Less discloses wherein, a specific surface area of the lithium containing inorganic particle in a BET adsorption method by N2 ranges from 5 meters squared per gram to 500 meters squared per gram ([0036], Less). 
As to claim 15, modified Less discloses wherein, the lithium ion conductive layer and the porous layer are in contact with one another (figure 2B, [0034], Less).
As to claim 16, modified Less discloses wherein, the separator should be being readily wetted by the electrolyte. Modified Less is silent to wherein the polymer fibers of the porous layer are cellulose fibers. Arora discloses wet-able polymeric fiber ([0014]) wherein the fibers are cellulose fibers ([0028]). It would have been obvious to one of ordinary skill within the art to use the cellulose fibers from Arora in Less as a mere combining prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)).  
As to claim 17, modified Less discloses wherein, the average fiber diameter of the polymer of the porous layer ranges from 0.2 microns to 1 micron ([0023], Arora). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 18, modified Less discloses wherein, the separator should be being readily wetted by the electrolyte. Modified Less is silent to wherein the polymer fibers of the porous layer are cellulose fibers. Arora discloses wet-able polymeric fiber ([0014]) wherein the fibers are cellulose fibers ([0028]). It would have been obvious to one of ordinary skill within the art to use the cellulose fibers from Arora in Less as a mere combining prior art elements according to 
As to claim 19, modified Less is silent to wherein, the porous layer is produced by an electrospinning method. However, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP 2113). Thus as modified Less discloses the same structure as the instant claimed, i.e. structure of the porous layer instant claimed limitation is meet. 
As to claim 20, modified Less discloses wherein, a content of the lithium containing inorganic particles in the lithium ion conductive layer falls within a range of 80 weight percent or more ([0039], Less). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
As to claim 21, modified Less discloses wherein, the porous layer has a porous structure in which the polymer fibers are two- or three-dimensional arranged (figure 2B, [0042], Less). 
Claims 1-2, 4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (US 2007/0231693), and further in view of Less (US 2009/0087728), Arora (US 2008/0305389) and Jung (US 2013/0101889).
As to claim 1, Inagaki  A nonaqueous electrolyte secondary battery ([0012] and [0216]-[0230]) comprising a nonaqueous electrolyte ([0012]) and an electrode group (figures 1-3, [0069], the electrode group is the positive electrode #3, the negative electrode #4 and the 
Inagaki is silent to wherein the separator is a lithium ion conductive layer containing lithium-containing inorganic particles and covering at least part of the positive electrode active material-containing layer; and a porous layer directly formed on at least one principle surface of the negative electrode active material-containing layer, the porous layer consist of a liquid electrolyte or gel electrolyte wherein said liquid electrolyte or gel electrolyte comprises a lithium ion-containing organic electrolytic solution and polymer fibers having an average fiber 
Less discloses a nonaqueous electrolyte secondary battery ([0008], electrochemical cell, [0031], [0032], [0034] discuss the electrochemical cell cycling thus it is rechargeable, [0009] discusses the non-aqueous solvent along with the abstract) comprising a nonaqueous electrolyte ([0009], abstract and claim 1) and an electrode group ([0009], [0034], figure 2B #10, electrochemical cell) comprising: a positive electrode active material containing layer (figure 2B #11, [0034], cathode active layer); a negative electrode active material containing layer (figure 2B #13, [0034] anode active layer); a lithium ion conductive layer containing lithium-containing inorganic particles (figure 2B #15’, [0034] and [0039], NCS layer; [0036] discuss the materials i.e. ceramics and that the ceramics are particles, also note as the ceramics are passing lithium ions the ceramics would contain lithium) and covering at least part of the positive electrode active material containing layer (figure 2B #15’ and 11; [0034]); a porous layer directly formed on at least one principle surface of the negative electrode active material containing layer (figure 2B #17 porous separator, [0034] covering #13 the negative electrode active material containing layer, [0034], also see MPEP 2113 I, for the term formed is a product by process limitation; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process"), wherein the positive electrode active material containing layer and the negative electrode active material containing layer face each 
Modified Inagaki is silent to wherein the average fiber diameter of 0.05 microns to 10 microns. Arora discloses a battery having a separator comprising porous fine fiber layer of wet-able polymeric fibers having a mean fiber diameter in the range of about 50 nanometers to about 3,000 nanometers ([0014]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invitation to use the fiber diameters from Arora within modified Inagaki because fine fibers in these ranges provide a separator structure with high surface area which results in good electrolyte absorption and retention due to increased electrolyte contact ([0023], Arora). In the case where the claimed ranges "overlap or prima facie case of obviousness exists (see MPEP 2144.05 I).  
Alternatively, should it be considered that modified Inagaki is silent to wherein the lithium ion conductive layer contains lithium containing inorganic particles because the particles do not initially contain lithium. Less discloses wherein the particles are ceramic and can be silica or alumina ([0036]-[0037]). Jung discloses a battery ([0008]) wherein the separator comprises a porous substrate and a coating layer on the porous substrate ([0014]-[0015]) wherein the coating layer comprises a metal filler ([0018]) and the metal filler can be alumina or a lithium containing inorganic compound ([0016]). It would have been obvious to one of ordinary skill within the art to use the lithium containing inorganic compound from Jung in place of the alumina from modified Inagaki as a mere combining prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)).
As to claim 2, modified Inagaki discloses wherein, the electrode group satisfies 0.5≤B/A≤10 (1) where A represents a thickness (microns) of the porous layer and B represents a thickness (microns) of the lithium ion conductive layer ([0017], Less). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 4, modified Inagaki discloses wherein, the gel electrolyte contains the lithium ion containing organic electrolytic solution and a polymer ([0127]-[0137], Inagaki).  
As to claim 6, modified Inagaki discloses wherein, a specific surface area of the lithium containing inorganic particle in a BET adsorption method by N2 ranges from 5 meters squared per gram to 500 meters squared per gram ([0036], Less). 
As to claim 7, modified Inagaki discloses wherein, the negative electrode active material-containing layer contains a titanium-containing oxide ([0015], [0021], [0027], [0052], [0084], [0085] and throughout Inagaki). 
As to claim 8, modified Inagaki discloses wherein, the titanium-containing oxide includes at least a lithium titanium oxide having a spinel structure ([0015], [0021], [0027], [0052], [0084], [0085] and throughout Inagaki). 
As to claim 10, modified Inagaki discloses a battery pack comprising at least one secondary battery defined by claim 9 (figure 7 #54 is the battery pack and #11 are the secondary batteries, [0174] and [0192]; Inagaki). 
As to claim 11, modified Inagaki discloses further comprising: an external power distribution terminal (figure 8 #27, [0179] and [0181]; Inagaki); and a protective circuit (figure 8 #26, [0179] and [0181]; Inagaki). 
As to claim 12, modified Inagaki discloses wherein, the at least one secondary battery comprises at least two secondary batteries (figure 7 #54 is the battery pack and #11 are the plurality of secondary batteries, [0174] and [0192]; Inagaki), and the at least two secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection ([0154] and [0185]; Inagaki). 
As to claim 13, modified Inagaki discloses a vehicle comprising a battery pack defined by claim 10 (figures 9-11, [0012], [0025], [0156], [0189] and [0197]-[0201]; Inagaki). 
As to claim 14, modified Inagaki discloses further comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy (figures 9-11, [0190], [0192] and [0199]; Inagaki).
As to claim 15, modified Inagaki discloses wherein, the lithium ion conductive layer and the porous layer are in contact with one another (figure 2B, [0034], Less). 
As to claim 16, modified Inagaki is silent to wherein the polymer fibers are cellulose fibers. Less discloses wherein, the separator should be being readily wetted by the electrolyte. Arora discloses wet-able polymeric fiber ([0014]) wherein the fibers are cellulose fibers ([0028]). It would have been obvious to one of ordinary skill within the art to use the cellulose fibers from Arora in Less as a mere combining prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)).
As to claim 17, modified Inagaki is silent to wherein, the average fiber diameter of the polymer ranges from 0.2 microns to 1 micron ([0023], Arora). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
As to claim 18, modified Inagaki is silent to wherein the polymer fibers are cellulose fibers. Less discloses wherein, the separator should be being readily wetted by the electrolyte. Arora discloses wet-able polymeric fiber ([0014]) wherein the fibers are cellulose fibers ([0028]). It would have been obvious to one of ordinary skill within the art to use the cellulose fibers from Arora in Less as a mere combining prior art elements according to known methods 
As to claim 19, modified Inagaki is silent to wherein, the porous layer is produced by an electrospinning method. However, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP 2113). Thus as modified Inagaki discloses the same structure as the instant claimed, i.e. structure of the porous layer instant claimed limitation is meet. 
As to claim 20, modified Inagaki discloses wherein, a content of the lithium containing inorganic particles in the lithium ion conductive layer falls within a range of 80 weight percent or more ([0039], Less). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 21, modified Inagaki discloses wherein, the porous layer has a porous structure in which the polymer fibers are two- or three-dimensional arranged (figure 2B, [0042], Less). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Inagaki or modified Less as applied to claim 1 above, and further in view of Ryu (US 2016/0204406).
As to claim 3, modified Inagaki or modified Less are silent to wherein, when the lithium ion conductive layer contains the polymer fibers, a content of the polymer fibers in the lithium ion conductive layer is from 0.1 weight percent to 5 weight percent, and the polymer fibers of prima facie case of obviousness exists (see MPEP 2144.05 I).
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
The applicant has argued the previous 112 rejection over claim 3. However, there are still some indefinite issues. Please see above.
The applicant has argued that Less is silent to wherein “the porous layer directly formed on at least one principal surface of the negative electrode active material-containing layer,” The argument is based on the method of production. The examiner has referenced MPEP 2113 I which is directed to product by process limitations. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process; determination of 
The applicant has argued that because Less does not discloses “lithium containing inorganic particles” within the lithium ion-conducting layer that Less does not discloses the instant claimed invitation. However, the examiner has stated that once the battery is discharged there would be lithium within the ceramic particles. Furthermore, the examiner has also modified Less with Jung to remedy this deficiency and expedite prosecution. As these two points have not been addressed, the examiner maintains the rejection. 
Lastly, the applicant argues that Arora is non-analogous art. The applicant takes the stance that because Arora discloses an alkaline battery with an alkaline electrolyte that Arora is different from Less and non-analogous art. Thus, as the two arts are not directed to the same issue the two arts cannot be combined. The examiner respectfully disagrees. Alkaline is containing alkali. Alkali within chemistry is an ionic salt of an alkali metal or an alkaline earth metal, which lithium is within that group. Arora is directed to a large range of batteries and Less is directed to lithium ion batteries (or lithium ion electrochemical cells). Thus, the two art are analogous. Furthermore, as the two prior arts are directed to electrochemical cells the two arts would be analogous. Thus, the examiner maintains the rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724